ADKINS, J.,
dissenting, which GREENE, J. joins.
I agree with the Majority that Petitioner waived his claim by not raising it before the Circuit Court. See Md. Rule 8-131(a). Thus, I agree that the Court of Special Appeals erred in concluding that the matter was a proper subject of appellate review. Nonetheless, I dissent because I disagree with the Majority’s failure to vacate the Court of Special Appeals’ holding about the merits of Ray’s Fourth Amendment claim— a decision that rests on an expanded and worrisome interpretation of Maryland v. Pringle, 540 U.S. 366, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003).
In its opinion, the Majority concludes:
[T]he hearing on the motion to suppress evidence tells us nothing that we would need to know in order to decide: (1) when petitioner was arrested; (2) what the police had reason to suspect at the moment of arrest; (3) whether that suspicion rose to the level of probable cause to believe Petitioner had committed or was committing a crime!.] (Emphasis added.)
Maj. Op. at 24, 76 A.3d at 1156. Yet the Majority affirms the Court of Special Appeals, offering “no comment on the correctness of the Court of Special Appeals’ reasoning!.]” Id. This means that the Court of Special Appeals’ holding will be applied by trial courts until the next time this Court decides a case applying Pringle in a similar context. The Court of Special Appeals’ opinion, however, relies on a novel interpretation of Pringle that is inconsistent with its rationale and unsupported by precedent.
The finding of probable cause to arrest and search in Pringle was predicated on the underlying nature of the contraband and criminal enterprise in question. In that case, officers found $763 in rolled-up bills and five glassine baggies of cocaine in a car with a driver and two passengers. Pringle, 540 U.S. at 371-72, 124 S.Ct. at 800. The Court used these facts to conclude that contraband found “indicated the likelihood of drug dealing, an enterprise to which a dealer would be unlikely to admit an innocent person with the potential to *26furnish evidence against him.” Pringle, 540 U.S. at 373, 124 S.Ct. at 801. This implies a two-step analysis for determining whether other car passengers are in a common enterprise with the individual to whom contraband is attributed. See id. The first step is to determine what enterprise the quantity and type of contraband evidences. Id. The second step is to determine if a person engaged in the enterprise would be unlikely to admit an innocent person. Id.
Regarding the first step, the contraband here was a stack of credit cards found in a wallet held in the coat pocket of co-passenger, Mashea Ray. Ray v. State, 206 Md.App. 309, 318, 47 A.3d 1113, 1117 (2012) (“Officer Sheehan testified that, he ‘saw a whole stack of credit cards inside the wallet that to [him] appeared to be fake credit cards. [He] starting [sic] pulling them out and one by one[, and he would] say the name on the credit card and [] ask [Mashea], who’s this person?’ According to Officer Sheehan, every time that he showed a credit card to Mashea, ‘she said she didn’t know' who the person was whose name was on the credit card”). The officer on the scene determined that these were counterfeit credit cards. The enterprise suggested, then, is possession of a counterfeit credit card. Md.Code (2002), § 8-205(b)(3)(ii) of the Criminal Law Article (“A person may not, with the intent to defraud another transfer or possess ... a falsely embossed credit card with knowledge that the credit card was falsely made or falsely embossed”).
The second step is to determine whether a person engaged in the enterprise would be unlikely to admit an innocent person to the place of the criminal enterprise. Courts have, based on the nature of the underlying enterprise, found that some criminal acts did not pass the “unlikely to admit an innocent person” test. See Perkins v. U.S., 936 A.2d 303, 308 (D.C.2007) (deciding to “not ... infer a common enterprise between the driver and the passenger in the case at bar; that is, we would not say that one illegally possessing an open container of malt liquor in his car would be unlikely to admit an innocent person as a passenger”); In re T.H., 898 A.2d 908, 914 (D.C.2006) (holding that “the presence of fireworks in a *27vehicle — particularly within days of the Fourth of July — is not so ‘obviously criminal’ as to make the driver of the SUV ‘unlikely to admit an innocent person with the potential to furnish evidence against him’ ” (citations omitted)).
Here, Mashea Ray was suspected of the possession of fake credit cards. Although this crime is more serious than the previous two examples, it still does not qualify as a crime that justifies the presumption that such a person would be unlikely to admit an innocent party to her enterprise. Contra Pringle, 540 U.S. at 373, 124 S.Ct. at 801. Unlike drugs, which are obviously criminal in their mere appearance, multiple credit cards in a concealed wallet, irrespective of their provenance, are not obviously criminal. Unlike drugs, credit cards are normally kept inside a wallet, and are, thus, concealed. Moreover, possessing or using multiple payment cards is not unusual. See, e.g., Kevin Foster, et al., The 2009 Survey of Consumer Payment Choice, Public Policy Discussion Paper No. 11-1 (Federal Reserve Bank of Boston, Boston, MA), 2011 at 13 (stating that “the average adopter of payment cards had 1.3 debit cards, 3.7 credit cards and 2.3 prepaid cards”).
Even when credit cards are fraudulently used to shop for goods, the only persons involved in the transaction are the fraudster and the store personnel who are defrauded. No shopping companion (or person in the car) needs to be aware of the fraudulent nature of the cards in order to facilitate the fraud. Using or selling illicit drugs, on the other hand, often requires a network of people aware of the criminal enterprise, particularly when the quantity is significant, as were the five glassine baggies in Pringle. See Pringle, 540 U.S. at 372, 124 S.Ct. at 800. It is the highly unusual case that one person would engage in dealing a large quantity of drugs without the involvement of those close by. The modus operandi of a typical drug dealer was discussed in a federal case as follows:
[The police expert witness] testified that the typical drug buy in the Harlem area involved two to five people. As a result of frequent police sweeps, Harlem drug dealers were becoming so cautious that they employed *28people who act as steerers and the steerer’s responsibility is basically to determine whether or not you are actually an addict or a user of heroin and they are also used to screen you to see if there is any possibility of you being a cop looking for a bulge or some indication that would give them that you are not actually an addict. And a lot of the responsibility relies [sic] on them to determine whether or not the drug buy is going to go down or not.
U.S. v. Brown, 776 F.2d 397, 400 (2d Cir.1985) (quoting testimony of police expert witness). Hence, the presumption in Pringle makes sense when the kind of contraband is narcotics and the quantity is significant.
At the time that Bashawn Ray was arrested, the police knew only that Mashea Ray, his co-passenger,1 possessed seemingly fraudulent credit cards. Unlike Pringle, where no one would acknowledge possession of the drugs, here, Mashea Ray picked up “her jacket from the floor that was directly behind her seat” as she exited the car, and explicitly acknowledged the wallet as her own. Compare Pringle, 540 U.S. at 372, 124 S.Ct. at 800, with Ray, 206 Md.App. at 317, 47 A.3d at 1117. There was no evidence to support an inference that other persons in the car were involved in an enterprise to use the credit cards fraudulently. Thus the second analytical prong of Pringle is not satisfied, and there was no probable cause to arrest Mr. Ray.
In its ruling, the Court of Special Appeals, in one broad sweep concluded that any criminal act by an automobile occupant would trigger the Pringle rule, simply saying that “[c]riminal statutes govern the possession of both counterfeited credit cards and controlled dangerous substances.” Ray, 206 Md.App. at 340, 47 A.3d at 1131. Based on this alone, it concluded that the credit cards in Mashea’s wallet met the Pringle standard of showing that all occupants were likely engaged in an enterprise into which a perpetrator would be unlikely to admit an innocent person. Id. In so doing, the *29intermediate appellate court announced and applied a different standard for the arrest of persons in cars, one which assumes that all indicia of criminal activity found in a car will be attributed to each and every passenger unless an occupant can prove that the object “belong[s] to a unique class of contraband whose possession cannot be attributed to more than one person.” Ray, 206 Md.App. at 341, 47 A.3d at 1131. To extend the presumption in such a way would be an appreciable, and I submit, unjustified expansion of Pringle, reaching circumstances neither contemplated in the ruling nor consonant with its motivating considerations. Indeed, it renders riding in a car with other people a rather hazardous occupation.2 Such a change risks imperiling the protections accorded all persons from unwarranted arrest guaranteed by the Fourth Amendment.
In sum, the Majority has correctly determined that Mr. Ray’s appeals were not properly preserved. It has erred, I submit, by inexplicably refusing to vacate an improper and worrisome discussion of Pringle. For this reason, I most respectfully dissent.
Judge GREENE authorizes me to state that he shares the views set forth in this dissenting opinion.

. There was no evidence as to whether Petitioner and Mashea Ray were related.


. For example, Court of Special Appeals’ rule could result in the following scenario. The president of her high school class and first-chair violin is being driven to an orchestra recital by her parent. The parent then picks up a fellow student who deposits his flute case by the violinist's feet. Unbeknownst to the violinist, the flautist has fifty counterfeit dollar bills in his flute case. The parent is then stopped by a traffic officer due to a broken taillight and consents to a search of the vehicle. The officer then receives permission from the flautist to open his case and finds the counterfeit currency. Applying the Court of Special Appeals' rationale, because counterfeit money does not "belong to a unique class of contraband whose possession cannot be attributed to more than one person,” it would constitute probable cause to arrest the violinist, a seemingly unfair and undesirable result. Ray v. State, 206 Md.App. 309, 341, 47 A.3d 1113, 1131 (2012).